Belmont App. No. 89-B-28. This cause is pending before the court as an appeal from the Court of Appeals for Belmont County. Upon consideration of appellant’s motion for stay of proceedings in this court,
IT IS ORDERED by the court that the motion for stay of proceedings in this court be, and hereby is, denied.
. Cook, J., would deny the stay and would appoint new counsel and grant forty days to file from the date of the appointment.
Pfeifer, J., would appoint the Public Defender.
Moyer, C.J., dissents and would grant the stay.